 1
                        UNITED STATES DISTRICT COURT
 2
                      SOUTHERN DISTRICT OF CALIFORNIA
 3
 4    UNITED STATES OF AMERICA,                                    '21 MJ3549
                                                       Case No.:
 5                              Plaintiff,
                                                       COMPLAINT FOR VIOLATION OF
 6
           v.
 7                                                     18 U.S.C. § 545 Smuggling Goods Into
                                                       the United States (Felony)
 8    SHAYNA JO CARLTON,
 9                             Defendant.
10
11
12 The undersigned complainant being duly sworn states:
13
14                                           COUNT 1

15        On or about August 22, 2021, within the Southern District of California,
16
     defendant SHAYNA JO CARLTON did knowingly and willfully, with the intent to
17
18 defraud the United States, attempt to smuggle and clandestinely introduce into the
19 United States, merchandise, which should have been invoiced, to wit: Mexican
20
   pesticides, that is, twenty-four 1-liter bottles of “Metaldane 600”, in violation of
21
22 Title 18, United States Code, Section 545.
23 //
24 //
25
     //
26
     //
27
28
           The complainant states that this complaint is based on the attached Statement
 1
 2 of Facts incorporated herein by reference.
 3
 4
                                                 ___________________________
 5                                               Michael Lesley, Special Agent
 6                                               Homeland Security Investigations
 7
 8         Sworn and attested to under oath by telephone, in accordance with Federal
 9
     Rule of Criminal Procedure 4.1 on August 25, 2021.
10
11
12
                                                 ___________________________
13                                               HON. BERNARD G. SKOMAL
                                                 U.S. MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
1
     United States of America
            v.
2    Shayna Jo CARLTON
3
                             PROBABLE CAUSE STATEMENT
4

5          I, Special Agent Michael Lesley, declare under penalty of perjury, the
6
     following is true and correct:
7

8
           At approximately 8:15 p.m. on August 22, 2021, Shayna Jo CARLTON

9    entered the United States at the Otay Mesa Port of Entry as the driver, registered
10
     owner, and sole occupant, of a 2014 Toyota Scion XB bearing California license
11

12   plates. While CARLTON was waiting in Lane 5 for her turn to reach the Primary
13
     Booth, a Customs and Border Protection (CBP) K-9 alerted to the vehicle. A CBP
14
     Officer then asked CARLTON if she had anything to declare, and she responded that
15

16   she did not. The CBP Officer inspected CARLTON’s vehicle and located two boxes
17
     of Mexican pesticides in the cargo area beneath a bag of clothing. The CBP Officer
18

19   then referred the vehicle to Secondary for further inspection. In the Secondary
20
     inspection area, CBP Officers located and seized twenty-four 1-liter bottles of
21
     “Metaldane 600” inside two cardboard boxes located in the cargo area of
22

23   CARLTON’s vehicle.
24
           After being advised of her Constitutional rights and waiving her rights in
25

26
     writing, CARLTON stated that she had purchased the pesticides in Mexico and was
27   bringing them into the United States for someone else who was going to pay her $50
28


                                          Page 1
1
     per box. CARLTON stated that she had also crossed into the United States from

2    Mexico on the previous day (August 21) with 2 additional boxes of Metaldane 600,
3
     for a total of 4 boxes (2 boxes on each day), with each box containing 12 bottles, for
4

5    a total forty-eight 1-liter bottles of Metaldane 600.
6
           According to the label, "Metaldane 600" contains the active ingredient
7

8
     methamidophos. EPA special agents advised that in the United States,

9    methamidophos is a cancelled pesticide, due to the fact that it is lethal if ingested,
10
     absorbed through the skin, or inhaled; highly toxic to bees; very highly toxic to
11

12   birds; highly toxic to mammals; very highly toxic to freshwater invertebrates; toxic
13
     to estuarine and marine fish and invertebrates; capable of entering surface water as
14
     runoff; and a risk to drinking water.
15

16         Federal law prohibits the distribution and sale of canceled or unregistered
17
     pesticides. 7 U.S.C. §136j(a)(1)(A). Only pesticides registered with the EPA may
18

19   be imported or sold in the United States. 7 U.S.C. §136o(c). All pesticides
20
     intended for use in the United States must bear their EPA registration number on
21
     their labels, preceded by the phrase “EPA Registration No.” or “EPA Reg. No.” 40
22

23   C.F.R. §156.10(e). In addition, all required information on a label must appear in
24
     the English language. 40 C.F.R. §156.10(a)(3). The containers of pesticide found
25

26
     with CARLTON were labeled only in Spanish and bore no EPA registration
27   numbers.
28


                                              Page 2
1
           The lawful importation of pesticides into the United States requires a Notice

2    of Arrival to be provided to U.S. Customs, pursuant to 19 C.F.R. §12.112.
3
     CARLTON provided no such Notice of Arrival for the pesticides in this case.
4

5          On August 23, 2021, agents gave CARLTON a Notice to Appear, requiring
6
     her to appear in San Diego before the duty magistrate at 2:00 p.m. on August 31,
7

8
     2021, to answer to these charges.

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                            Page 3
